AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_                                               FILED IN THE
                                                                                                                     U.S. DISTRICT COURT
                                                     Eastern District of Washington                            EASTERN DISTRICT OF WASHINGTON


                      DAVID DANIELS,                                                                            Jan 28, 2020
                                                                     )                                              SEAN F. MCAVOY, CLERK

                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:19-CV-05256-RMP
                                                                     )
  MICHAEL WAYMAN and THOMAS L’HEUREUX,                               )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s construed Motion to Voluntarily Dismiss, ECF No. 6, is GRANTED. This action is DISMISSED WITHOUT
’
              PREJUDICE.




This action was (check one):
’ tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                        Rosanna Malouf Peterson                         on a construed Motion to Voluntarily Dismiss.




Date: January 28, 2020                                                     CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Courtney Piazza
                                                                                           (By) Deputy Clerk

                                                                            Courtney Piazza
